Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 8.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in lines 12-13.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 1.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 8.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 12.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 20.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 22.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in lines 1-2.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 5.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in line 8.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “time shifted versions” should have been “time shifted versions of energy consumption data” in lines 14-15.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-14 of U.S. Patent No. 10873183. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim same invention for predicting a time when energy consumption on a grid will exceed normal production capacity. A comparison between independent claim 1 of the current application and independent claim 1 of the patent is provided below for example.

Current Application 15/931990
US Patent 10873183
Claim 1. A system for predicting a time when energy consumption on a grid will exceed 

a building lag optimizer, configured to receive identifiers for buildings, and configured to generate time shifted versions of energy consumption data for each of said buildings, each of said time shifted versions comprising energy consumption values along with corresponding time and outside temperature values, wherein said energy consumption values within said each of said time shifted versions are shifted by one of a plurality of lag values relative to said corresponding time and outside temperature values, and wherein each of said plurality of lag values is different from other ones of said plurality of lag values, and configured to perform a regression analysis on said each of said time shifted versions to yield corresponding regression model parameters and a corresponding residual, and configured to determine a least valued residual from all residuals yielded, 



a peak prediction element, coupled to said building lag optimizer and to weather stores, configured to receive, for each of said buildings, outside temperatures, said corresponding energy lag, and said corresponding regression model parameters, and configured to estimate a cumulative 

peak control, coupled to said peak prediction element, configured to receive the time when energy consumption on the grid will exceed normal production capacity, and configured to prepare and commence exceptional measures required to manage the energy consumption.


a building lag optimizer, configured to receive identifiers for buildings, and configured to generate time shifted versions of energy consumption data for each of said buildings, each of said time shifted versions of energy consumption data comprising energy consumption values along with corresponding time and outside temperature values, wherein said energy consumption values within said each of said time shifted versions are shifted by one of a plurality of lag values relative to said corresponding time and outside temperature values, and wherein each of said plurality of lag values is different from other ones of said plurality of lag values, and configured to perform a regression analysis on said each of said time shifted versions of energy consumption data to yield corresponding regression model parameters and a corresponding residual, and configured 

a peak prediction element, coupled to said building lag optimizer and to weather stores, configured to receive, for each of said buildings, outside temperatures, said corresponding energy lag, and said corresponding regression model parameters, and configured to estimate a cumulative 

peak control, coupled to said peak prediction element, configured to receive the time when energy consumption on the grid will exceed normal production capacity, and configured to prepare and commence exceptional measures required to manage the energy consumption.



Claim 1 of the current application has removed the limitation of “wherein said corresponding time values comprise hourly values and said plurality of lag values spans a 24-hour period” and added limitation of “wherein said buildings comprise aggregated buildings that are powered by a substation on the grid” which is a dependent claim 3 of the US Patent 10873183. Thus, both claim the same invention just worded differently. And claim 2, 5, 9, 16, and 19 are also rejected as these are dependent claims from their parent independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116